 In the Matter,of HARRY G.ENDERLEIN AND EMMANUEL X. ENDER-LEIN, CO-PARTNERS,DOING BUSINESS AS ENDERLEIN IRON FOUNDRIES,ALSO KNOWN AS H. G.ENDERLEIN COMPANY, ALSO KNOWN AS HARRYG. ENDERLEINCOMPANYandINTERNATIONALMOLDERS ANDFOUNDRYWORKERS UNION OF N. A., LOCAL #1 (A. F. OF L.)'Case No. C-2302.-Decided December-17, 1942Jurisdiction: iron castings manufacturing industry.Unfair Labor Practices,Interference,Restraint, and Coercion:interrogation concerning union mem-bership ; threats to close plant if union organized ; request that employeessign statements indicating whether or not they were members of union ; grantofwage increase to employee for not signing union card ; failure to grantemployee promised raise because of union activity. 'Company-Dominated Union:participation of supervisory employees in forma-tion and affairs of "inside" union ; solicitation for "inside" union permittedby supervisory employees during working hours; recognition without visualproof of majority, and prompt execution of contract granting closed-shop andcheck-off ; contrast of 'treatment accorded "outside" and, "inside"unions.Remedial Orders:cease and desist unfair labor practices; dominatedorganiza-.tion disestablished ; contract with dominated organization, abrogated.DECISIONANDORDER11On August 21, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and takecertain affirmative action as set out in the copy of the IntermediateReport attached hereto.Thereafter, the respondents filed exceptionsto the Intermediate Report and a brief in support of the exceptionsand a hearing for the purpose of oral argument was held before theBoard in Washington, D. C., in which the respondents appeared andparticipated.The Board has considered the rulings of the TrialExaminer at the hearing and finds that no prejudicial error wascommitted., The rulings are hereby affirmed.The Board has consid-ered the Intermediate Report, the exceptions, the briefs, the conten-tions-made at the oral argument, and the entire record in the case,46 N. L.R. B., No. 6.36 HARRYG.E'NDERLEIN ANDEMMANUELX. ENDERLEIN37',and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that the respondents,HarryG. Enderleinand Emmanuel X. Enderlein, co-partners doing business as Ender-'lein Iron ,Foundries, also known as H. G.EnderleinCompany, alsoknown as Harry G. Enderlein Company, theiragents,.successors,and assigns, shall:1.Cease and desist from :(a) In any manner dominating. or interfering withthe adminis-tration of Employees' Independent Union of the Enderlein Foundry,or with the formation or, administration of any other labor .organ-.ization of their employees and from contributingfinancialor othersupport to the Employees' Independent Union or to any other labororganization of their employees;(b)Recognizing Employees' Independent Union of the EnderleinFoundry as the representative of any of their employees for the pur-pose of dealing with the respondents concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment;,(c)Giving effect to the contract of March 31, 1942, with Em-ployees' Independent Union of the Enderlein Foundry or to anymodification, extension, supplement, or renewal thereof, or to anysuperseding contract with it, which may now be in force; '(d) In any other manner interfering with, restraining,or coercingthe employees in the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and' to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishEmployees' Independent Union of the Enderlein, Foundry as therepresentative of any of their employees for the purpose of dealingwith the respondents concerning grievances, labor disputes,wages,rates of pay, hours of employment, or other conditions of employ-ment, provided that nothing in this order shall be interpreted torequire the respondents to reduce wages or establish working condi-tions less favorable than were established 'pursuant to the above-mentioned contract;- ' ' ' 38"DECISIONS OF, NATIONAL LABOR, RELATIONS. BOARD'.(b)Post immediately in conspicuous places throughout their officeand plant at Grenloch, New Jersey, and maintain for a period of atleast sixty (60) consecutive days from the date of posting,, noticesto their employees stating: (1) that the , respondents-will not engagein the ' conduct from which they are ' ordered to cease and desist inparagraphs 1 (a), (b), (c), and (d) of this Order; (2) that theywill take the affirmative action set forth in paragraph 2 (a) of thisOrder; and (3) that the contract with the Employees' IndependentUnion of the Enclerlein Foundry, dated March 31, 1942, and anymodification, extension, supplement, or "renewal thereof, or any super-seding contract with it, is invalid under the National Labor Rela-tions Act;(c)Notify the Regional Dir"ector for the Fourth Region in writingwithin ten -(10) days from the date of this Order what steps therespondents have taken to comply, herewith.INTERMEDIATE REPORTMr. Geoffrey J. Cunniff,'for the Board.Mr. Harry H. Johns,'of Philadelphia, Pa., for the respondent.'Mr. Lewis H. Wildersnan,of Philadelphia, Pa., for the Union.+--STATEMENT OF THE CASEUpon an amended charge duly filed on June 22, 1942, by InternationalMolders and Foundry Workers Union of- N A, Local #1 (A. F of L.),herein called the Union, the National Labor Relations Board, herein called theBoard, 'by the Regional Director for the Fourth Region (Philadelphia, Pennsyl-vania), issued its complaint, dated June 26, 1942, against Harry G Enderleinand Emmanuel X. Enderlein, co-partners, doing business as Enderlein IronFoundries, also known as H. G. Enderlein Company, also known as Harry G.Enderlein Company, herein called the respondents, alleging that the respondentshad engaged in and were engaging in unfair labor practices, affecting com-merce within the meaning of Section 8 (1) and (2) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act.Copiesdof the complaint accompanied by notices of hearing were duly served uponthe respondents, the Union, and upon the Employees' Independent Union ofthe Enderlein Foundry, herein called the Independent.With respect to the unfair labor practices, the complaint alleged in substance(1) ' that since January, 1942, the respondents, interrogated their employeesconcerning their Union membership, urged and persuaded them to renouncethe same, warned them not to join or assist the Union, threatened to close theGrenloch plant if they joined or assisted the Union, and discriminated againstan employee with respect to his rate of pay because of his membership inand activities on behalf of the Union; (2) that beginning in February 1942,the respondents interfered with and dominated the formation and adminis-.tration,of the Independent and contributed support to it in specified ways.'Referred to in'the record as Jeffrey Cunniff.'Referred to in the recordas Hay H. Johns. HARRY" G'."ENDERLEIN AND EMMANUEL X. ENDERLEIN39the jurisdiction of the Board, admitted certain allegations of the complaint,but denied that they had engaged in any unfair labor practices.Pursuant to notice, a hearing was held in Philadelphia, Pennsylvania, onJuly 9 and 10, 1942, before Robert M. Gates, the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The Board, the respondents,and the Union were represented by counsel. Full opportunity to be heard,upon the issues was afforded all parties.At the close of the hearing counselfor the board moved to conform the pleadings to the proof as to such mattersas dates, names and places.There was no objection.The motion was granted.At the close of the Bearing counsel for the respondents moved to dismiss theycomplaint.Thismotionwas denied.Counsel for the respondents arguedorally before the undersigned at the close of the hearing, and thereafter fileda brief. ,Upon the entire record in the case'and from-his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS,The respondents, Harry G. Enderlein and Emmanuel X. Enderlein,are co-partners and owners of a business operated under the name of Enderlein IronFoundries 3They operate 2 foundries, one in Philadelphia, Pennsylvania, andthe other in Grenloch,4 New Jersey, where they manufacture iron castings formanhole frames and covers.This proceeding involves only the Grenloch plant.In the 18 months from January 1941, through June 1942, the Grenloch plantpurchased about 1,000 tons of scrap iron costing $22,271.73 fromsources inthe state of Pennsylvania, and about 350 tons of pig iron, valued at, $9,759.77from sources in the states of Pennsylvania and New York.With minor ex-eeptions, all of the coke, the other major raw material used, was purchased inthe State 'of New Jersey, the cost of the coke amounting'to $5,587.41.The re-spondents also used about 300 tons of sand a year purchased in New Jersey.It thus appears that 'of the raw materials purchased by the respondents, over85 percent thereof, to the value of over $32,000, was purchased from sourcesoutside the State of New Jersey.In the same 18-month period, the Grenloch plant produced finished productsvalued at $197,552.Of this amount, products valued at $112,967 were deliveredto customers in Philadelphia, products valued at $57,398 were returned to thePhiladelphia plant for finishing, and products valued at $27,187 were sold anddelivered to customers in the State of New Jersey. Thus, over 86 percent invalue of the finished products, amounting to over $170,000, were shipped fromthe Grenloch plant to points in Pennsylvania.Most of the patterns used at the Grenloch plant are made at the Philadelphiaplant and transported to the Grenloch plant in a truck owned by the respond-ents.Since the Grenloch plant is not equipped to do finishing work, 'suchof the rough castings as are not delivered directly to customers, are hauledin the respondents' truck to the Philadelphia plant for finishing.The truck$The respondent Harry G. Enderlein testified that the enterprise is sometimes referredto bycustomersasHarry GEnderlein Company,but that it is not knovrn as the H. G.Enderlein Company.4 Spelled "Grenlock"in the transcript of the testimony. 4ODECISIONS 'OF NATIONALLABOR RELATIONS BOARD ,makes a trip a day from Grenloch to Philadelphia,hauling castings to cus-tomers as well as to the Philadelphia plant.The respondents contend that the business of the Grenloch plant is so smallas not to affect interstate commerce, and that the Board does not ' have, juris-diction.It is obvious that this contention is without merit.`II.THE ORGANIZATION INVOLVEDInternational Molders and Foundry Workers Union of North America, Local41, is a labor organization affiliated with the American Federation of Labor,admitting to membership employees of the respondents at their Grenloch, New'Jersey plant.III.' THE UNFAIR LABOR PRACTICESA. Domination and interference with and support to the Independent;Inter-ference,restraint and coercionOn January 24, 1942,8 the Union began a campaign to organize the respond-ents' employees.Harry G. Enderlein, according- to his own testimony, was in-formed of this action by an anonymous telephone call later the same day, andwas given further details by an employee who visited him at his home, thefollowing day.7-1This information brought immediate reaction.About January 26 or 27, sev-eral employees were called into Enderlein's office and interrogated as towhether they had joined the Union. Thus, Joseph Brna 8 was sent, in toEnderlein's office by superintendent Harvey Taylor,9 where, in the presenceof Taylor, Enderlein told Brna that he had heard that he (Brna) was a mem-ber of the Union. Brna replied that he was not. "He questioned me a fewmore words," testified Brna, "trying to make me tell if I was telling the truth."Brna finally replied that he held an "honorary card" in the Union.As a matterof fact, Brna' had signed a union' application. Similarly, employee CharlesHeck was asked by Enderlein if he (Heck) had joined the Union. Heck re-plied that he had not.Enderlein said he had a report that Heck had in factjoined the Union, and he asked Heck to make an affidavit that he had not.Heck refused.Employee 'Harry Hilbert had a similar conversation with Ender-lein.Enderlein asked him if he had, signed a union cardHilbert deniedhaving done so, which was untrue, but said that he had a blank card at hishome.Enderlein told him to get it. Upon Hilbert's return with the cardEnderlein said, as Hilbert testified, "that if (Hilbert) was with the company(he)would tear the card."Hilbert accordingly tore it up.90iSeeN. L. R B. v. Fainblatt,306 U S. 601, and N.L. R. B v. Suburban Lumber Co,1 21 F(2d) 829,ceit. den.311 U S. 673 See alsoN L R. B v White Sloan Co ,313U. S 23, 118'Fed (2d)1002.0All events hereinafter referred to occurred during the year 1942.7lIarry G. Enderlein lives in Grenloch,approximately 13 miles from Philadelphia.Emmanuel E. Enderlein does not appear hereinafter.Accordingly,all references to"Enderlein"mean Harry G. EnderleinPronounced "Berna."In the complaint and in the respondent's brief he is designated as Harvey Taylor.In the transcript he is variously called Charles or Harold:He is to be,distinguished,however, from the Harold Taylor who is coremaker for the respondents,and recordingsecretary of the Independent10Enderlein's version of this incident differs from Hilbert's,but is even more significantas showing Enderlein'santagonism to the UnionHe testified that Hilbert told himthat he had a card at home and wanted to know if Enderlein wanted him to get it ; thatEnderlein said he did;that Hilbert returned with the card and asked Enderlein'what HARRY G. ENDERLEIN AND EMMANUEL X. ENDERLEIN41On January 26, the Union filed a Petition for Investigation and CertificationOn January 27, the Regi-onal Director wrote to the respondent of the filing of this petition.This letterwas presumably received by the respondent by the morning of January 28.12On'the 'afternoon of January 28, Enderlein called the employees together inthe plant: ` He told them of the company's financial condition, stated 'that "ithad lost money, and indicated that if the Union came in he' would shut theplan'down is -On January 29 the secretary of the Union wrote to Enderlein, claiming thatthe union represented a majority of the employees at the /Grenloch plant, andasking for an appointment to discuss working conditions.The record does notindicate that any reply to this letter was made.14This letter was presumablyreceived by Enderlein on January 30. The same day, January 30, Harry H.Johns,, the, respondents' ' attorney,mter^iewed most or all the employees inthe plant.The employees were brought into the company office by Enderlein orTaylor, singly, or in pairs.There they were asked to sign statements indicatingwhether or not they were members of the. Union.While the record does.notdisclose the exact number of employees who were so interviewed and re-'quested to sign the statements it is clear that it included most of the approx-imately 51 employees on the payroll.Nor does the record indicate how manyadmitted membership in the Union, or how many disclaimed it.' However,' 6such signed statements are included in the exhibits of the hearing, indicat-ing that the signers were not members of the Union. Of this number, however,3 or 4 actually had signed union cards and were members 162.The formation of the IndependentA few days later, early in February, Edward Weldon and Dominick Pontano,respondents' employees, discussed the formation of an 'unaffiliated union.Ashe wanted him to do with-it; and that Enderlein replied that he did not care adding,according to his own testimony, "I am glad you did not sign it" Enderlein continued"I gave him $2 50 because lie didn't sign it, but he had signed. I gave him $2 50 a'week raise"11A few days later, however, the Union filed the charge in this proceeding and withdrewthe Petition12 Intheir answer the respondents averred that they were notified of the filing of thePetition on January 2711Enderlein, in his testimony, denied saying that he would close the plant.His versionwas that he told the employees that it would be impossible for the plant to operate bypaying union wages, and that he then told the men "It is up to you." On the otherhand, several employees took Enderlein's speech as a statement that if the Union camein lie would shut the plant down: Brea testified that Enderlein made this threat, andemployee Dominick Pontano who, if not a witness who was hostile to the Board'sattoiney's theory of the case, was at least an unfriendly one, a d who was active inthe formation of the Independent, testified, of Enderlein's speech,)that "The only thinglie said, if you got a union in here he is going to shut the place down. That is all Iknow lie said "14 It subsequently developed that the Union in fact did not represent a majority.15It,is apparently the respondents' position that no pressure was used to obtain thesesignatures.On the other hand, the evidence is uncontradicted that several employeeswho were told 6 go to the office for this purpose were informed by SuperintendentTaylor that a man (referring to Attorney Johns) from the "Labor Board" or the De-paitment of Labor" was in the office and wanted to see them And when askedon cross-examinationwhether he was forced to sign the statement, one of the employees,Oswald Alexander testified, "No one did, but I was under the impression in my own-mind that I would not. keep my job there very long if I did not sign that paper." AndHarry Hilbert testified, "we were not forced to do it, but Mr. Enderlein stayed rightthese and watched everything going on " In any event the effect of this procedure onthe minds of the employees is significantly evidenced by the, fact that many of themdenied being members of the Union although in fact they were. 42-DECISIONS OF NATIONAL LABOR RELATIONS BOARD -a result,. Pontano circulated a paper among the employees, asking each of themto sign it if he was in favor of an independentunion.Whenasked what timeof day this paper was circulated, Pontano testified, "I did it about afterdinner.We stopped at 12: 00 to eat dinner, and I had.my dinner, a couple ofsandwichesand I went around. It took me a couple of days to do it." On,the other hand,employee Joseph' Brna testified that his signature,was solicited during workinghours, "beforedinner,Iwould say about half past eleven or a quarter pasteleven ; say half past eleven-it might have been before that, I am not sure-he came around with a slip of paper with names on it." Pontano was unimpres-sive as a witness.Among other things, he contradicted himself an unusualnumber of times, he claimed not to remember certain pertinent facts, and hisestimate of pertinent dates was particularly faulty.16As between Pontano andBrna, the undersigned unhesitatingly accepts Brna's testimony, and finds thatsome, at least, of the employees were solicited for their signatures during work-ing hours.How many signatures were obtained does not appear,, but Pontanotestified that a majority of the employees signed.The paper itself, accordingtoWeldon to whom Pontano turned' it over, subsequently' disappeared fromWeldon's pocket..There was also conflict in the testimony as to what Pontano said to thosewhom lie solicitedHe testified that he asked the men what kind of a unionthey wanted, an outside union or a shop union, -and that they all seemed to.want a shop union. On the other hand, Brna testified that Pontano told him,-thatEnderlein and Weldon were "trying to unionize the men- in the foundry,and [he] asked me if I would sign that paper." Hereagainfor the reasonsgiven, the undersigned credits Brna's.testimony on the point. It is a fair infer-ence, the undersigned finds, that Pontano spoke similarly to some of the otheremployees from whom he obtained signatures.On or about February 11, Weldon arranged for a meeting of the employeesin the pattern department immediately after working hours, to discuss theformation of an unaffiliated union.Weldon testified that permission to use thepattern shop for this purpose was not obtained from either Enderlein or Taylor.Enderlein himself testified that he did not know that the meeting was to takeplace, that he 'spends every afternoon at the respondents' Philadelphia plant,and that superintendent Taylor is also away Wednesday afternoons.'Butthough neither Enderlein nor Taylor may have known about this meeting beforeit, was held, Russell Mauger, coremaker foreman, who, according to his owntestimony, has charge of the "main department," did.Mauger, who joined theIndependent at or 'near its inception, and who at the time of the hearing wasstilla member, not only attended this meeting in the pattern shop but appar-ently invited various employees to attend.Thus, for example, Brna testifiedthat during working hours on the day of the meeting Mauger came up to himand told him that a meeting would be held in the pattern shop after workinghours, about forming a union, and that Brna "should ' attend." Although hetestified as a witness at the hearing, Mauger did not deny Bract's testimony.The undersigned finds that Brna's testimony on the point is true.Indeed, Mauger must have known of the distribution by Pontano, hereinabovereferred to.He testified in substance that he was in a position, by virtue of his"Both Weldon and Pontano testified that this paper was circulated early in January.The facts are clearly to the contrary.The undersigned is satisfied, and finds, that bothPontano and Weldon deliberately tried to set the time of the circulation at a point earlierthan the eNents which have been described, although they both knew the contrary wasthe fact.'4February 11 was a Wednesday. HARRYG.'ENDERLEIN AND EMMANUEL X. ENDERLEIN43job, to have seen and'known;whether men circulated freely through the shop andobtained signatures for the company union.,There is no evidence that Pontanomade any effort to conceal his activities.It is not reasonable to suppose, con-sidering-the smallness of the plant and the extent of Pontano's operations, thatManger did not kiiow, what was going on.Mauger's denial of knowledge is notcredited.Weldon acted as chairman at this meeting.Practically all the employees, then51 in number,were present. It was decided to proceed with the formation of anindependent union.Nominations for officers of the organization'were held,Weldon being nominated as president.The meeting lasted about an hour.If Enderlein and Superintendent Taylor did not know about this meeting inthe pattern shop before it was held, it is a fair inference that they knew about,it thereafter.There is no evidence that anyone was reproved for having usedcompany property for this purpose.During the next approximately 2 weeks the organization of ,the Independenttook form.After the meeting in the pattern shop, the next three or four meet-ings were held in a room on the second floor of the Grenloch Fire Departmentbuilding.Officers were elected,and a shop committee representing the severaldepartments in the plant was appointed.Weldon was elected president.A by-laws committee was appointed which prepared bylaws for the new organization:"-Thereafter, further meetings were held on the second floor of a garage adjoin-ing the respondents'plant.This garage was owned by a man named Thorne whokept some trucks therein..Thorne hauled sand for the company which soldfoundry sand to the respondents.He is not employed by the respondents., Somefurniture for the meeting hall was made by William H. Hicks, the respondents'carpenter.Some of this work was done on company property and with the useof company equipment.There is no direct evidence,however, that the respond-ents were aware that their equipment was being used or had been used for thispurpose.Although Thorne supplied the meeting hall without any compensationto him,and although Hicks testified that he paid $22.15 for the material for thefurniture out of his own pocket,and had made no charge for his labor,no findingismade that the respondents are chargeable for these circumstances.Whilethere is an element of suspicion in some of the testimony involved, a finding thatthe premises were furnished and the materials and labor supplied at therespondents'direction,or with its consent, would be merely speculative.1BAbout thistime an incident occurred which againindicatedEuderlein's feel-ing toward the Union.Employee Harry Hilbert had borrowed$50 from Enderleinprobably sometime in January,and had thereafter paid back $15 of it. Sometimelater, in February, Enderlein asked Hilbert how he was going to pay him back.Hilbert-replied in substance that he would continue to make payments on theloan.During this conversation Enderlein told Hilbert that if Hilbert wouldtell hini the man who started the "union trouble" in the plant he would "callthe $50 square."Hilbert indicated that he did not know who had started it.Although Enderlein testified as a witness,he did'not deny this testimony ofHilbert's and the undersigned credits it.Early in March, a number of officers and shop committeemen of the Inde-pendent called on Enderlein,informed him that the Independent represented a18 The bylaws of an unaffiliated organization at the Link-Belt Company plant in Phila-delphia was used as a model.16The same is true as to certain testimony which indicated that the respondents'attor-ney, Johns,appeared at the close of one of the meetings in the dieliouse.Weldon testifiedthat Johns came there to discuss a personal matter with him, and that Johns did notattend the meeting.d '44majority,of the employees,and asked to be recognized as exclusive bargainink`agent for the employees.Enderlein testified that he asked Weldon if he could'prove that the Independent represented,a majority, that Weldon replied that theIndependent represented almost every man in the shop, and that he, Enderlein,tookWeldon''-s word for it.No written evidence of membership was asked foror given.Enderlein nevertheless accorded the requested recognition.",About the time that the bylaws were adopted ,by the Independent at a meeting,held in the firehouse,discussion arose among the members as to the terms of acontract to be submitted to Enderlein.'Accordingly,Weldon and 'employee RobertCampbell;a 'son-in-law of Enderlein'sdrafted a proposed contract which `wassubmitted to Enderlein.Enderlein asked for a week to consider it and subse-quently, on March 31, the contract was signed. Therein the 'Independent was rec-ognized as the' sole collective bargaining agency for the employees. 'The con-tract further provided for a closed shop,and it included a check-off clause whichprovision, however, never became operative, since the clues of 25 cents a monthwere collected directly by the Independent treasurer.Under the contract, raisesin pay were provided for and grievance machinery was set up.At the time thiscontract was signed,Enderlein had already received a letter from the Board's-Regional Office; on or about March 13, that the Union had filed a charge againstthe respondents.I.'The complaint alleges that the respondents threatened to discriminate and'did 'discriminate against Joseph Brna with respect to his rate of -pay because ofhis membershipin and activity' in behalf of the Union. In support of this alle-'gatio'n,Brna testified that early in January he discussed with Enderlein the'question of a raise in pay ; that Enderlein asked Brna if he would be satisfied with'50 cents more per day; that he asked Enderlein if he could do better thanthat, and that Enderlein replied "I will see."The following pay day, not hav-'ing received the expected increase, Brna, according to his testimony, went toEnderlein again.Enderlein replied that Brna would get the raise the following'week.The following week, however, there was again no increase.Brna, accord-ingly quit to get another job' in Philadelphia.About a week later, according'tohis testimony, Brna returned and again spoke to Enderlein at the latter'shomeBrna testified that Enderlein told him that he would have granted the'raise to Brna, but that Gallagher, foreman of the foundry department, had toldhim (Enderlein)that he had heard thatBrna was a"troublemakes," thatBrna had "stuck with Mr. Hayes 21 in regard- to unionizing the foundry " Brnatestified that he replied he was not a trouble maker, and that Enderlein replied'that he "was going to find out who started it," and would take Brna "back to workafter" he found out "who started this trouble." Brna was never recalled to workby the respondents.20On February 27, employeeHilbert,who had joined the Independent and became amember of the bylaws committee,left a copy of the bylaws at Enderlein's home in Ender-lein s absence.Enderlein later the same day returned the bylawstoWeldon with aletterwherein he said : "I herewith refuse to be intrigued by your Mr. Hilbert or haveany connection with your organization which is not legalIt is to be noted thatat this time the Independent had already been establishedThe reference to illegalityinEnderlein's letter is somewhat ambiguous.The undersigned is satisfied,however,and finds, that Enderlein had reference to "any connection"which was illegal,ratherthan to the organization itselfThe undersigned has given due consideration to the cir-'cumstances surrounding the sending of this' letter by Enderlein,on the question of whetherthere has been a violation of the,Act by the respondents as to'the Independent, and issatisfied and finds that what Enderlein objected to «as the overt approval of the bylawsby him(for which purpose they were apparently left at his home), which would therebymake more patent his connectionwith theIndependent.21The union's organizer.' HARRY G. ENDERLEIN AND - EMMANUELX. ENDERLEIN45.Enderleih in his testimony denied discriminating against Brna, while ForemanGallagher testified that Bina was an inefficient workman and that the workavailable for him and 3 other employees doing similar work had diminished.,Accordingly, testified Gallagher, when Brna told him he had an opportunity totake another job, Gallagher advised him to accept it.Enderlein did not, however, deny the details of Brna's testimony.Gallagher'stestimony, in turn, is not inconsistent with Brna's.The undersigned is satisfiedand finds that Enderlein did withhold the raise in pay_ from Brna because ofBrna's membership in and activities on behalf of the Union.B. Concluding findingsThat the respondents violated Section 8 (1) of the Act, as alleged in thecomplaint,is clear andneeds no extended comment. Enderlein's questioningof the employees personally, and later through his attorney, his reward of araise in pay to Hilbertfor not signinga Union card (as he thought), .hisspeech to the employees wherein he threatened to close the plant if the Unioncame in, his failure to give Brna the proinised raise in pay because he thoughtBrim was a Union "trouble maker," his offer to Hilbert to call the $50 loan"square" if Hilbert would tell him who started the "union trouble" in theplant,-all these, constitute flagrant interference, restraintand, coercion ofthe employees in the exercise of their legal rights.The undersignedfinds thatthe respondents have interfered with, restrained, and coerced their employeesin the exei cise of the rights guaranteed in Section 7 of the Act.22Such acts of hostility toward the Union necessarily impressed upon the em-ployees the futility of seeking representation in an affiliated labor organization,and provided a favorable environment for the creation of an inside union nothandicapped by employer disfavor 23While there is no direct evidence thatEnderlein suggested the formation of the Independent, at least some of theemployees thought he had.As found hereinabove, when Pontano circulatedthrough the plant soliciting signatures for an inside union, he told them that,"Endorlei n and Weldon" were "trying to unionizethemen inthe foundry."'And, as has been found, Mauger, foreman of the "main department," not onlyknew of Pontano's circulation for signatures, but was himself, active in the,formation of the Independent, attended the meeting in the pattern shop, andinvited the employees to attend.Manger's position is such that the respondentsmust be held chargeable for his conduct.Moreover, the contrastinEnderlein's -treatment 'of the 2 unionsis signifi-cantHis attitude toward and treatment of the Union has already beendetailed.His' treatment of the Independent went to the other extreme.No'speech was made against'it, recognition of it was at once accorded withoutvisual proof of majority, and a contract granting it a closed shop arid'a check-off-provisions that legitimate unions generally do not secure'without a longstruggle and after bitter opposition-was speedily signed.All these, and theevidence as a whole, must have made it abundantly evident to the employees,as Enderlein intended it should, how he felt in the matter.The undersigned finds that the respondents have dominatedand interferedwith; the'formation and administration of theIndependent and have contrib-21 SeeN. L. R. B. v.Hearst,102 F. (2d) 658; N.L. it. B. v.BossMfg. Co.,107 F. (2d)574;N. L.it.B. v. Pacific Greyhound Lines,303 U. S. 272. Commenting upon'similarinterrogation of employees,the Board,inMatter of Greensboro-LumberCo.,1 N. L. R. B.629, said "That this procedure constituted flagrant, intimidation and coercion of respond-ents' employees is obvious."23 SeeMatter of Decatur Iron&',Steel Co ,29 N. L R. B.1044.''i 46uted support thereto, and have thereby interfered with, restrained, and co-erced their employees in the exercise of the rights guaranteed in Section 7of the Act 2`IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents as set forth in' Section III above, occurringin connection with their operations described in Section I above, have a close,°intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in unfair labor practices,itwill be recommended that they cease and desist therefrom, and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.It has been found that the respondents have dominated and interfered withThe formation and administration of the-Independent and have contributedsupport thereto.The effects and consequences,of the respondents' domination,interference with, and support of the Independent, as well as the continuedrecognition of the Independent as the bargaining representative of their em-ployees, constitutes a continuing obstacle to the free exercise by the employeesof their right to self-organization and to bargain collectively through repre-sentatives of their own choosing.Because of.the respondents' illegal conductthe Independent is incapable of` serving the employees as a genuine collectivebargaining agency.Moreover, continued recognition of the Independent wouldbe obstructive of the free exercise by the employees of the rights guaranteed tothem by the Act. Accordingly, it will be recommended that the respondentsdisestablish and withdraw all recognition from the Independent as the repre-sentative of any of its employees for the purpose of dealing with them concern-ing grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment.Under the facts found, the contract with the Independent constitutes and isa part of the unfair labor practices. It is recommended below thatI therespondents cease and desist from giving effect to the contract, as well as toany extension, renewal, modification, or supplement thereof, or to any super-seding contract which may be in force.Nothing herein shall be taken to requirethe respondents to vary those wages, hours, seniority, and other such sub-stantive features of their relations with the employees themselves which the24Apparently to indicate his neutrality,Enderlein testified he has hired men afterthey told him they were members of a union.He then testified as follows :Q. (by Board attorney) :Is' that(telling him of union membership)the usualpractice in your shop?A. I like the men to be open and free with me.Q In other words,you encourage the practiceA. Absolutely.My door is always open to them.'Q: .I -mean, youencourage the men informing you of their union membership?A. I would not say that in that tone, no.Q.-At least,these 3 or 4 men have voluntarily told^you they belonged to outsidelabor organizations;is that right?A. I am not going to say that specific. I,will say I got the information.Howwill that be?,r'Q. From what source did you get it?A. I refuse to answer.i HARRY G. ENDERLEIN AND EMMANUELX. ENDERLEIN47respondents have established in performance of the contract or as it has beenextended, renewed, modified, supplemented, or superseded.-Because of the nature of the respondents' unlawful conduct, the undersigned'is convinced that the unfair labor practices found are persuasively related tothe other unfair labor' practices proscribed and that the danger of their com-mission in the future is to be anticipated from the course of the respondents'conduct in the past.The preventive purpose of the Act will be thwarted unlessthe recommended order is co-extensive with the threat. In order, therefore,tomake effective the inter-dependent guarantees of Section 7, to prevent arecurrence of unfair labor practices, and thereby minimize strife which burdensand obstructs commerce, thus effectuating the policies of the Act, it will berecommended that the respondents cease and desist from in any manner infring-ing the rights guaranteed in Section 7 of the Act.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :CONCLUSIONS OF L_1w1. International Molders and Foundry Workers Union of N. A, Local #1 (A P.of L) and Employees' Independent Union of the Enderlein Foundry are labororganizations within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and administration of.Employees' Independent Union of the Enderlein Foundry and contributing sup-port thereto, the respondents have engaged in` and are engaging in unfair laborpractices within the meaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondents have engagedin and'are engaging in unfair labor practices within the meaning of Section 8(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONS'Upon the basis of the above findings of fact and conclusions of law, the under-signed recommends that 'the respondents Harry G. Enderlein and Emmanuel X.Enderlein, co-partners doing -business as Enderlein Iron Foundries, also knownas H. G. Enderlein Company, also known as Harry G. Enderlein Company, theiragents, successors, and assigns, shall:1.Cease and desist from :-(a)Dominating or interfering with the administration of Employees' Inde-pendent Union of the Enderlein Foundry or with the formation or administrationof any other labor organization of their employees, and from contributing finan-cial or other support to said labor organization or to any other labor organiza-tion of their 'employees ;-(b)Recognizing Employees' Independent Union of the Enderlein Foundry asthe representative-of any of their employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(c)Giving effect to the contract of March 31, 1942, with Employees' Inde.pendent Union of the Enderlein Foundry or to any modifications, extensions,supplements, or renewals thereof, or to any superseding contract with it whichmay now be in force ; 48DECISIONS OF NATIONAL, LABOR RELATIONS BOARD(d) In-any other manner interfering with, restraining, or coercingtheir em-ployees in the exercise of their right to self-organization, to form, join,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid and protection, as guaranteed in Section-7 ofthe Act.2.Take the following affirmative action, which, the undersigned finds will,effectuate the policies of the Act :(a)Withdraw all recognition from Employees' Independent Union of thepose of dealing with the respondent, concerning grievances, labor disputes,wages,rates of pay, hours of employment, or other conditions of employment, andcompletely disestablish Employees' Independent Union of the Enderlein Foundryas such representative;,(b)Post immediately in conspicuous places throughout their office and plantat Grenloch, New Jersey, and 'maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to their employees stating: (1)that the respondents will not engage in the conductfromwhich it is recommendedthat they cease and desist in paragraph 1 (a), (b), (c),and (d)of these recom-mendations;'(2)' that the respondents will take the affirmativeaction set forthin paragraph 2 (a) of these recommendations; (3) that the contract with theEmployees' Independent Union dated March 31, 1342, and any modifications,supplements, extensions, or renewals thereof, or any superseding contracts areinvalid under the National Labor Relations Act, without prejudice, however, tothe assertion by the employees, of any legal rights acquired thereunder ;(c)Notify the Regional Director for the -Fourth Region in writing, withinsteps the respondents have taken to comply herewith.It is further recommended that unless on or before twenty (20) days from thereceipt of this Intermediate Report, the respondents notify said Regional Di-rector in writing that they will comply with the foregoing recommendations,the National Labor Relations Board issue an order requiring the respondentsto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order transferring the case to-the Board, pursuant to Section 32 of Article II of said Rules and Regulations,filewith the Board, Shoreham Building, Washington, D. C., an original and fourcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support "thereof.As further provided in said Section 33,should any party desire permission to argue orally before theBoard, request .therefor must be made in writing to the Board within twenty (20) days after the.date of the order transferring the case to the Board.ROBERT M. GATES.Trial Examiner.Dated August21, 1942.I